Citation Nr: 1034533	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an upper back disability 
claimed as secondary to service-connected left leg disabilities. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to October 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Columbia RO in 
August 2007.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

In February 2008, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement of 
the case was issued in October 2008 by the VA Appeals Management 
Center (AMC), which continued the denial of the claim.  The case 
is once again before the Board. 


FINDING OF FACT

The competent evidence of record does not indicate any nexus 
between, or aggravation of, an upper back disability and the 
Veteran's service-connected left leg disabilities. 


CONCLUSION OF LAW

An upper back disability is not due to, the result of, or 
aggravated by, the Veteran's service-connected left leg 
disabilities.  38 C.F.R. § 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall Concerns 

In February 2008, the Board remanded the case to the AMC in order 
to obtain a medical nexus opinion.  The Veteran's claim was then 
to be readjudicated.

The record reveals that the AMC obtained the requested medical 
nexus statement in August 2008.  The claim was readjudicated via 
the October 2008 supplemental statement of the case.  Thus, the 
Board's remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in June 2005 and July 2005.  These letters informed the Veteran 
of what evidence was required to substantiate her secondary 
service connection claim and of her and VA's respective duties 
for obtaining evidence.  An April 2006 letter informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate her 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, service 
personnel records, private treatment records, VA outpatient 
medical records and her August 2008 VA examination report. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in June 2006 and August 
2008.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, recorded 
her current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Supporting rationale was also provided for the opinions 
proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board 
therefore concludes that the examinations are adequate.  See 38 
C.F.R. § 4.2 (2009).  

The August 2008 VA examiner stated that "a review of the C-file 
shows that the Veteran received treatment on multiple occasions 
for cervical strain ostensibly related to frequent lifting of 
patients required by her job as a nurse."  After an exhaustive 
search, the Board is confident that such treatment records have 
not been associated with the Veteran's claims folder.  Based on 
the examiner's comments, and the lack of any complaints of neck 
pain in the service treatment records, the Board concludes that 
the VA examiner was referencing a post-service injury.  While the 
Board has considered remanding the case in an attempt to locate 
such records, or request the examiner explain his comments, such 
efforts would not benefit the Veteran.  Specifically, the Veteran 
is not contending that her cervical spine disability is due to a 
post-service work injury and the VA examiner provided reasons and 
bases as to why this injury would not be related to her current 
cervical spine disability.  Moreover, any such records would 
suggest that the Veteran's disability is not due to her military 
service or one of her service-connected disabilities but rather 
due to her former occupation.  Because the evidence of record 
indicates that any such post-service injury is unrelated to her 
current disability and a remand for additional development would 
not yield any benefit to the Veteran, the Board finds that a 
remand under such circumstances is not warranted.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claims.  She exercised the option of a 
personal hearing and was afforded one in August 2007 as detailed 
in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2009); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).


Analysis

As an initial matter, the Board observes that the Veteran has not 
contended that her degenerative joint disease of the cervical 
spine, chronic cervical sprain, or degenerative disc disease at 
C5-C6 is directly due to her military service.  Moreover, there 
is nothing in the Veteran's service medical records or elsewhere 
in the claims folder which suggest that such is the case.  

The Veteran has repeatedly stated that her upper back disability 
is due to her service-connected left leg disability.  See the 
August 2007 hearing transcript, page 11; see also a June 2005 
statement.  Specifically, the Veteran has argued that her altered 
gait has resulted in her upper back disability.  The Board's 
discussion will therefore be devoted exclusively to the matter of 
secondary service connection.

With respect to the first Wallin element, the Veteran has been 
diagnosed with degenerative joint disease of the cervical spine, 
chronic cervical strain and degenerative disc disease at C5-C6.  
See the August 2008 VA examination report.  Accordingly, a 
current disability has been demonstrated. 

With respect to the second Wallin element, evidence of a service-
connected disability, the Veteran was granted service connection 
for a left knee disability in an August 1994 rating decision.  
Currently, service connection is established, in pertinent part, 
for fusion of the Veteran's left leg in full extension, status 
post two failed knee replacements with leg length discrepancy and 
residuals of an injury to the left foot with peripheral 
neuropathy.  Wallin element (2) has therefore been demonstrated.

With respect to the third element, medical nexus, the Veteran 
contends that her service-connected left leg shortening has 
resulted in drooping of her shoulder and an altered gait which 
has resulted in her cervical spine disability.  See a June 2005 
statement. 

After recording the Veteran's complaints, reviewing the claims 
folder and providing a thorough examination, the August 2008 VA 
examiner indicated that the Veteran's disability is not due to, 
the result of, or aggravated by, her service-connected 
disabilities.  Instead, the examiner indicated that her current 
disability is a result of her macromastia.  The examiner stated 
that "it is less likely than not that her present chronic . . . 
cervical pain is related to her service in the military or her 
service-connected disabilities.  There is no evidence 
historically or in the C-file to support a connection between 
service-connected . . . disabilities and her current diagnosis." 

The Veteran was also afforded a VA examination in June 2006.  
After reviewing the Veteran's claims folder, the VA examiner 
noted, as medical history, that the Veteran had undergone breast 
reduction surgery, and that the Veteran reported that she had 
been told that this was the cause of her cervical spine strain 
and pain.  Following physical examination, the examiner opined 
that "the degenerative joint disease and degenerative disc 
disease of the cervical spine is less likely than not associated 
with or related to her" service-connected knee disabilities. 

As noted above, the Veteran has stated that her cervical spine 
disability resulted from her service-connected left knee 
disability.  See the August 2007 hearing transcript, page 11.  
The Board notes that the Veteran has had medical training and 
served as a nurse.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In this case, the Board places 
greater weight of probative value on the statements of August 
2008 and June 2006 VA examiners.  In this capacity the Board 
notes that the Veteran has not worked as a nurse since December 
1992 and the record does not indicate that she has practiced 
medicine during the past eighteen years.  See the October 1997 
claim for increased compensation based on unemployability; see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

The evidence of record includes the Veteran's February 2005 
operative report which indicates that she underwent breast 
reduction surgery to alleviate her back, neck and shoulder pain.  
The report indicates that the Veteran was "told that the weight 
reduction on her breasts would somewhat improve her symptoms but 
she would certainly not be pain free.  There is also the chance 
that it might not improve her symptoms if they are not related to 
the size of her breasts."  

In August 2010, the Veteran's representative argued that if the 
February 2005 treating VA physician was uncertain as to the cause 
of the Veteran's neck pain than "the opinion of the two 
examiners who assessed her condition one and three years later, 
respectively, should not obliterate reasonable doubt in her 
case."  Upon review, the Board finds that the February 2005 VA 
physician's statements were made to inform the Veteran of the 
risks associated with the procedure she was about to undergo and 
were not an attempt to opine on the etiology of her disability.   
As discussed above, the Board has placed greater weight of 
probative value on the August 2008 and June 2006 VA examiner's 
opinions.  The benefit of the doubt rule is not for application 
because the evidence is not in relative equipoise. 

Conclusion

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for an upper back 
disability claimed as secondary to service-connected left leg 
disabilities.  The competent evidence of record indicates that 
the Veteran's disability is due to her macromastia.  Therefore, 
contrary to the assertions of the Veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an upper back disability 
claimed as secondary to service-connected left leg disabilities, 
is denied


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


